UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6506



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY ALLEN LARSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, Magistrate
Judge. (CR-03-286; CA-05-241)


Submitted:   September 28, 2005           Decided:   October 27, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Allen Larson, Appellant Pro Se. John P. McAdams, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jeffrey Allen Larson appeals a magistrate judge’s order

dismissing his 28 U.S.C. § 2255 (2000) motion.             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000).      See Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).             The magistrate judge’s

order is neither a final order nor an appealable interlocutory or

collateral order.    United States v. Bryson, 981 F.2d 720, 723 (4th

Cir.   1992)   (magistrate    judge   may    hear     matters   in    §   2255

proceedings, but may not decide them absent explicit consent).

Moreover, where a dispositive matter is referred to the magistrate

judge under 28 U.S.C. § 636(b) (2000), parties must have the

opportunity to object, and the district court is required to

conduct de novo review of the portions of the recommendation to

which objections are made.     Bryson, 981 F.2d at 723.         Accordingly,

we dismiss the appeal for lack of jurisdiction.           We dispense with

oral   argument   because    the   facts    and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     DISMISSED




                                   - 2 -